MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         FILED
court except for the purpose of establishing                         Dec 19 2018, 9:09 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Justin R. Wall                                          Curtis T. Hill, Jr.
Wall Legal Services                                     Attorney General of Indiana
Huntington, Indiana
                                                        Tiffany McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Matthew A. Johnson,                                     December 19, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2023
        v.                                              Appeal from the Wabash Circuit
                                                        Court
State of Indiana,                                       The Honorable Robert R.
Appellee-Plaintiff.                                     McCallen III, Judge
                                                        Trial Court Cause No.
                                                        85C01-1802-F5-220



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2023 | December 19, 2018            Page 1 of 4
                                          Case Summary
[1]   After pleading guilty to Level 5 felony battery resulting in injury to a public

      safety officer, Matthew A. Johnson was sentenced to a four-year term of

      incarceration. Johnson contends on appeal that his sentence is inappropriate.

      Because we conclude otherwise, we affirm.



                            Facts and Procedural History
[2]   Beginning on January 18, 2018, Johnson was confined at the Wabash County

      Jail for pending charges of domestic battery, theft, and eleven counts of

      invasion of privacy. On February 17, 2018, while two corrections officers were

      speaking to another inmate just outside of the cell doors, Johnson crossed a

      yellow line that inmates know not to cross, grabbed a bar near the door for

      leverage, and kicked the door open with his right foot. The door struck Officer

      Denver Brown in the arm causing redness, partially torn skin, and bruising.

      Johnson was then observed laughing, giving another inmate a fist bump, and

      giving the middle finger to a surveillance camera.


[3]   On February 26, 2018, the State charged Johnson with Level 5 felony battery

      resulting in injury to a public safety officer. Johnson subsequently pled guilty.

      The trial court accepted Johnson’s plea and sentenced him to a four-year term

      of incarceration.



                                Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2023 | December 19, 2018   Page 2 of 4
[4]   Johnson contends that his four-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides that “The Court may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” In analyzing such claims, we “‘concentrate less on

      comparing the facts of [the case at issue] to others, whether real or hypothetical,

      and more on focusing on the nature, extent, and depravity of the offense for

      which the defendant is being sentenced, and what it reveals about the

      defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008)

      (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied).

      The defendant bears the burden of persuading us that his sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[5]   Following his conviction for a Level 5 felony, Johnson could have been

      sentenced to a maximum sentence of six years. See Ind. Code § 35-50-2-6(b)

      (providing that a person who commits a Level 5 felony “shall be imprisoned for

      a fixed term of between one (1) and six (6) years, with the advisory sentence

      being three (3) years). Johnson claims that his slightly enhanced four-year

      sentence is inappropriate because his actions were “not exactly egregious due to

      the fact that Officer Brown only suffered a minor abrasion to his arm” and did

      not require any additional medical treatment. Appellant’s Br. p. 15. While

      Officer Brown may have been lucky enough to avoid serious injury, Johnson’s

      actions were nonetheless serious. While incarcerated and without any stated

      provocation, Johnson forcibly kicked a jail cell door, striking Officer Brown.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2023 | December 19, 2018   Page 3 of 4
[6]   As for Johnson’s character, the record reveals that Johnson had two prior

      misdemeanor convictions and a prior probation violation. In addition, at the

      time he committed the incident in question, Johnson had thirteen pending

      criminal charges. Further, while Johnson claims to be remorseful, his actions

      immediately after the incident suggest otherwise. The record reveals that

      immediately after kicking the cell door, Johnson was laughing and gave a fist

      bump to another inmate before turning to give the middle finger to the security

      camera. Johnson has failed to convince us that his four-year sentence is

      inappropriate.


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2023 | December 19, 2018   Page 4 of 4